Citation Nr: 0529914	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-15 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and A.B.
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  The veteran died in February 1984.  The appellant is 
the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the appellant presented testimony during 
a hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on June 9, 2005.  A copy of the hearing transcript 
issued following the hearing is of record.

The appellant submitted additional evidence to the Board in 
June 2005.  The appellant waived consideration of the 
evidence by the agency of original jurisdiction in the first 
instance.  Accordingly, the evidence will be considered by 
the Board in its appellate review.  See 69 Fed. Reg. 53,808 
(Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304(c)).  


FINDINGS OF FACT

1.  The veteran had active service from March 1943 to 
February 1946.

2.  The veteran died in February 1984.  The certificate of 
death lists the cause of death as a massive cardiovascular 
accident.  

3.  A February 1984 autopsy report concluded that the veteran 
died as the result of cardiomyopathy of unknown cause.  

4.  During his lifetime the veteran was service-connected for 
injury to the pleural cavity, rated as 20 percent disabling; 
gunshot wound of the left chest anterior muscle group, rated 
as 10 percent disabling; and gunshot wound of the left chest 
posterior muscle group, rated as 10 percent disabling.  

5.  There is no direct relationship between the veteran's 
fatal massive cardiovascular accident or cardiomyopathy and 
his military service, or any clinically ascertainable 
connection with his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. § 3.312 (2005).

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35 is not established.  38 
U.S.C.A. §§ 3501, 3510 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The veteran served on active duty from March 1943 to February 
1946.  He died in February 1984.  His certificate of death 
listed the cause of death as a massive cardiovascular 
accident.  

The appellant submitted her claim for entitlement to 
dependency and indemnity compensation (DIC) benefits and 
entitlement to Dependents Educational Assistance in February 
1999.

The veteran's service medical records (SMRs) show that he was 
wounded by sniper fire in September 1944.  The wound was 
described as entering at the anterior nipple line, going 
through the lung and coming out posteriorly at the 5th rib.  
Several entries reflect treatment for the veteran ranging 
from his initial treatment, to his transfer to a fleet 
hospital for convalescence.  The veteran was discharged from 
care as fit for duty in January 1945.

A chest x-ray report from April 1945 noted that the left 
costophrenic angle was slightly blunted and that there were a 
few linear fibrotic strands in the left second interspace.  
The report indicated that these findings were felt to not 
possess any clinical significance.  The lung fields were said 
to be otherwise clear.  The heart was said to be within 
normal limits.  An x-ray report from July 1945 reported 
similar findings and said that the heart and the great 
vessels were within normal limits.  The final impression was 
healthy chest.  The veteran's February 1946 separation 
physical examination did not report any abnormalities of the 
heart, or lungs.

The veteran's claims file could not be located.  The 
appellant was advised of this fact by way of a letter dated 
in February 2000.  She was asked to provide copies of any 
SMRs, personnel records, or correspondence with VA pertaining 
to the veteran.

The appellant provided copies of letters to the veteran from 
VA dated in September 1946, and January 1947, respectively.  
The September 1946 letter informed the veteran that his case 
had been reconsidered and that he was still entitled to a 10 
percent disability rating for his service-connected moderate 
wound of muscle group I, left.  The January 1947 letter noted 
that the veteran's disability rating had been increased with 
additional disability ratings included.  The veteran was now 
rated 20 percent for an injury to the pleural cavity, 10 
percent for a gunshot wound of the left chest anterior muscle 
group, and 10 percent for a gunshot wound of the left chest 
posterior muscle group.  His combined disability rating was 
40 percent from April 1, 1946.

The appellant submitted a statement where she reported that 
the veteran's treating physician had Alzheimer's and was in a 
nursing home.  He had been gone for a few years and no one 
had taken over his practice.  She said there was no way to 
get any records.  

The appellant submitted several additional statements wherein 
she maintained that the veteran was wounded near his heart in 
service.  She said that doctors told the veteran that the 
injury was so severe that it had moved his heart over.  She 
also said that the veteran suffered from heart ailments and 
troubles for the rest of his life.  She stated that it was 
proven that the medical condition was the direct result of 
the veteran's injury in service.  

The appellant and A.B. testified at a Travel Board hearing in 
June 2005.  She said that the veteran benefited from a small 
amount [of disability compensation] when he was alive.  She 
said she had never really benefited and felt that she should.  
She repeated her assertion that the veteran's gunshot wound 
had repositioned his heart and that he had problems with his 
heart throughout his life.  A.B. testified regarding a 
physician that might have records for the veteran.  The 
appellant was going to check on obtaining the records.  The 
appellant said that as far she knew the veteran did not seek 
any treatment related to his gunshot wound.  She said the 
veteran was treated for a kidney stone at one point but she 
could not remember the physician's name that had treated the 
veteran.  The veteran had not been treated at a VA hospital.  
The appellant further testified that the veteran was not 
treated for hypertension to her knowledge.  The appellant 
said that the veteran took a physical examination when he was 
hired for his job but that the physical would have been with 
the physician that was in the nursing home.  A.B. said that 
they would check with the veteran's employer to see if there 
were any medical records for the veteran.  

The appellant submitted a copy of the toxicology and autopsy 
report regarding the veteran's death.  The reports were from 
the State of Alabama, Department of Forensic Sciences.  The 
toxicology report did not show any evidence of alcohol, or 
any of a number of enumerated drugs.  The autopsy report 
noted that the mitral valve showed redundancy and thickening 
of the valve leafs with elongation of the cordae tendonae.  
The pathologist opined that the veteran died as a result of 
enlargement of the heart (cardiomyopathy) of unknown cause.  
He said that the condition may well be related to small blood 
clots (thrombo emboli) noted in the lung.  He added that 
cardiomyopathy and a second condition noted at autopsy 
(floppy mitral valve) were both associated with sudden 
unexpected death.

There was a note attached to the above materials that 
reported that the veteran's physician had passed away.  The 
note also reported that the veteran's records from his 
private physician had been destroyed.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including hypertension, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2005).  A service-
connected disability will be considered the principal cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2005).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death.  38 
C.F.R. § 3.312(c) (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) (2005) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  If chronicity is not shown, service connection 
may still be established on the basis of 38 C.F.R. §3.303(b) 
if a disease or injury is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates a present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

The certificate of death lists only one condition as being 
involved with the veteran's cause of death - massive 
cardiovascular accident.  Further, the autopsy report listed 
the cause of death as cardiomyopathy; with a notation that 
cardiomyopathy was associated with sudden, unexpected death.    

The veteran was service connected for an injury to the 
pleural cavity, gunshot wound of the left chest anterior 
muscle group, and gunshot wound of the left chest posterior 
muscle group, with a combined disability rating of 40 percent 
at the time of his death in February 1984.  There is no 
objective evidence of record to show any type of connection 
between the veteran's service-connected disabilities and his 
massive cardiovascular accident or cardiomyopathy that lead 
to his death.

The Board notes that the veteran was a combat veteran as 
evidenced by his being wounded in service.  Section 1154(b) 
of Title 38, United States Code provides that, for veterans 
engaged in combat with the enemy, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
In this case, the veteran's SMRs document that he was wounded 
in action in September 1944 as a result of combat.  
Accordingly, the Board finds that 38 U.S.C.A. § 1154(b) is 
for application in evaluating the appellant's claim.  

Section 1154(b) allows combat veterans, or the appellant in 
this case, in certain circumstances, to use lay evidence to 
establish the incurrence of a disease or injury in service.  
"However, the provisions of section 1154(b) do not provide a 
substitute for medical-nexus evidence . . ." Clyburn v. West, 
12 Vet. App. 296, 303 (1999).  Section 1154(b) serves only to 
relax the evidentiary burden to establish incurrence of a 
disease or injury in service.  Id.

The veteran's SMRs are negative for any indication that he 
suffered from any type of heart problems, to include 
hypertension in service.  The veteran did suffer a wound of 
the left lung.  However, the SMRs show that he recovered from 
the wound and was found fit for duty in January 1945.  The 
veteran's September 1946 discharge physical examination did 
not list any problems with the cardiovascular system.  

There are no medical records to consider in this case.  
Unfortunately, the veteran's private physician died and the 
veteran's records were destroyed.  The appellant testified 
that this was the only likely source of records to show any 
type of medical treatment for the veteran.  There was a 
discussion of obtaining medical records from the veteran's 
employer at the hearing.  However, no records have been 
submitted.

The Board has considered the statements from the appellant.  
However, such statements do not constitute medical evidence 
required to substantiate her claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no objective evidence to show that the veteran's 
massive cardiovascular accident or cardiomyopathy is related 
to his military service or service-connected disabilities.  
There is no objective medical evidence to show that 
hypertension was ever diagnosed.  Finally, as noted above, 
the Court has held that 38 U.S.C.A. 1154(b) does not alter 
the fundamental requirement of a medical nexus to service.  
See Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  As discussed above, the evidence does not support a 
finding that the veteran developed cardiomyopathy in service 
that caused his massive cardiovascular accident.   

Accordingly, there is no basis to establish entitlement to 
service connection for the massive cardiovascular accident, 
or cardiomyopathy.  There is no basis to establish 
entitlement for the cause of the veteran's death.  The 
appellant's claim must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for the massive cardiovascular accident, 
or cardiomyopathy or the cause of the veteran's death.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000. See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child or spouse (or surviving spouse) of a person has (or 
died from) permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a).

In this case, at the time of his death, the veteran had the 
following service-connected disabilities: injury to the 
pleural cavity, rated as 20 percent disabling; gunshot wound 
of the left chest anterior muscle group, rated as 10 percent 
disabling; and gunshot wound of the left chest posterior 
muscle group, rated as 10 percent disabling.  The combined 
service-connected disability rating was 40 percent.  
Therefore, he had no permanent, total service-connected 
disability.  As discussed above, the evidence does not show 
that the veteran died from a service-connected disability.  
Accordingly, the appellant is not an eligible person as 
defined by statute for purposes of establishing entitlement 
to Dependents' Educational Assistance.  Accordingly, the 
claim must be denied for lack of legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)) and the implementing regulations 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
appellant filed her claim for service connection for the 
cause of death and entitlement to education benefits in 
February 1999.  The necessary information to complete her 
application for benefits is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

As noted above, the appellant's claim was submitted in 
February 1999, prior to the enactment of the VCAA.  The RO 
originally wrote to her regarding her claim in February 2000.  
At that time the letter informed the appellant of the 
elements required to submit a well grounded claim.  However, 
those elements are the same for substantiating a claim for a 
cause of death.  

The appellant's claim was originally denied in March 2000.  
Notice of the rating action was provided that same month.  
The rating decision informed her of why her claim was denied 
and that her claim was denied as not well grounded.

The RO wrote to her again in August 2001.  The letter 
informed the appellant of the evidence necessary to 
substantiate a claim of entitlement for the cause of the 
veteran's death.  The letter further explained what evidence 
VA was responsible for and what evidence the appellant should 
obtain and submit.  The appellant was asked to identify 
sources of evidence that could be obtained to substantiate 
her claim.  She was advised to send any evidence she had to 
VA.  

Her claim was again denied in November 2001.  The rating 
decision also included a full explanation as to why her claim 
for eligibility for Dependents' Educational Assistance was 
denied.  The appellant appealed this decision.

The RO wrote to her again in November 2003.  She was asked to 
identify any source of treatment for the veteran.  She was 
informed VA would assist her in obtaining the records or she 
could submit them herself.  She was informed of the evidence 
of record.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The Board notes that the appellant was not provided 
appropriate VCAA notice until after the initial unfavorable 
decision issued by the RO in March 2000.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Despite the timing 
of the VCAA notice in the case, the appellant has still been 
afforded proper VCAA notice.  The August 2001 RO letter 
provided her with the notice necessary to substantiate her 
claim, and to identify outstanding evidence.  The letter 
advised her of her duties and those of the VA, and advised 
her to submit her evidence to VA.  The November 2003 letter 
repeated some of the information, and informed the appellant 
of the evidence of record.

The appellant has not alleged any adverse impact on her 
ability to support her claim as a result of the timing of the 
complete notice.  The appellant was issued a statement of the 
case in May 2003 that summarized the evidence of record.  She 
was issued a supplemental statement of the case (SSOC) that 
addressed the additional evidence added to the record in 
January 2005.  The SSOC informed her why her claim remained 
denied for both issues.  

The Board finds that the RO's efforts, in total, afforded the 
appellant a "meaningful opportunity to participate 
effectively in the processing of her claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.

The veteran died approximately 15 years prior to the claim in 
this case.  There are no outstanding medical records to 
obtain.  The appellant testified that the veteran's 
physician's records were not available.  Later evidence 
documented that the records had been destroyed.  The 
appellant submitted the toxicology and autopsy reports 
discussed supra.  The appellant and A.B. testified at a 
Travel Board hearing in June 2005.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2005).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 is denied.   



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


